Citation Nr: 0919753	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss in the right 
ear.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1966 
to November 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, found that no new and material 
evidence had been received to reopen a previously denied 
claim for service connection for hearing loss in the right 
ear.

As support for his claim, the Veteran and his wife presented 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) in July 2008.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

This matter was initially before the Board in October 2008, 
at which time it remanded the issue currently on appeal for 
the RO to determine whether there was a clear and 
unmistakable error (CUE) in an earlier December 1968 rating 
decision denying the Veteran's claim for service connection 
for hearing loss in the right ear.  At this time, the case 
has returned to the Board and is again ready for appellate 
action.

In a December 2008 rating decision, the RO determined that 
there was no CUE in the earlier December 1968 rating 
decision.  However, the Veteran has not yet perfected an 
appeal of that claim by filing a notice of disagreement (NOD) 
and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, 
it is not before the Board.     




FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for hearing loss in the right ear in a December 1968 rating 
decision.  It notified the Veteran of the denial, but the 
Veteran did not initiate an appeal.

2.  The additional evidence received since the December 1968 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1968 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received since the 
December 1968 decision to reopen the claim for service 
connection for hearing loss in the right ear.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran, both dated in July 
2006.  These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate the underlying service-connection 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini 
II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, a July 
2006 VCAA notice letter is compliant with the recent U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, the July 2006 letters from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

The RO also correctly issued the July 2006 VCAA notice 
letters prior to the September 2006 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  The Veteran and his representative also 
submitted several statements in connection with his claim. 
Therefore, the Board is satisfied that all relevant evidence 
identified by the Veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its October 2008 remand.  Specifically, the 
RO was instructed to adjudicate the issue of whether there 
was a CUE in an earlier December 1968 rating decision denying 
the Veteran's claim for service connection for hearing loss 
in the right ear.  The Board finds that the RO has complied 
with these instructions by issuing a rating decision in 
December 2008 regarding this issue and notifying the Veteran 
of its decision.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

The RO originally denied service connection for hearing loss 
in the right ear in a December 1968 rating decision.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2008).  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The Veteran's claim to reopen service connection for hearing 
loss in the right ear was received in June 2006.  Therefore, 
the amended regulations with respect to new and material 
evidence are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for hearing loss in the 
right ear in the aforementioned December 1968 rating decision 
because it found that although there was evidence of hearing 
loss in the right ear in the March 1966 pre-induction report 
of medical history, there was no evidence of any active ear 
pathology or acoustic trauma during service that aggravated 
the Veteran's hearing loss in the right ear.  

Evidence of record at the time of the December 1968 rating 
decision consisted of the Veteran's original claim 
application, his DD Form 214, and his STRs, including his 
induction examination report, which showed that the Veteran 
had pre-existing hearing loss in his right ear. 

The additional evidence received since the December 1968 
rating decision consists of VA treatment records dated in 
August 2004, and from July 2006 to August 2006; statements 
from the Veteran and his representative; and the transcript 
of a July 2008 videoconference hearing.  

VA treatment records dated in August 2004, and from July 2006 
to August 2006, indicate that the Veteran has hearing loss in 
his right ear, but no evidence that the Veteran's right ear 
hearing loss was aggravated by, or during, service.  The 
Veteran's hearing testimony in July 2008, as well as 
statements from him and his representative, merely reiterate 
his contentions that his right ear hearing loss was 
aggravated by service and assert the symptoms of hearing loss 
that the Veterans experiences.  They also do not provide any 
evidence of aggravation of the Veteran's right ear hearing 
loss during service.
  
Thus, the Board finds that, with respect all the evidence 
submitted since the December 1968 rating decision, including 
the additional statements submitted by the Veteran and his 
representative, the transcript of the July 2008 
videoconference hearing, and the VA treatment records dated 
in August 2004 and from July 2006 to August 2006,  although 
they are "new" and, therefore, not cumulative or redundant 
of evidence on file at the time of the RO's December 1968 
rating decision, they are not "material" within the meaning 
of 38 C.F.R. § 3.156(a).  Specifically, these records do not 
relate to an unestablished fact necessary to substantiate the 
claim and do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Particularly, the additional evidence does not 
show that the Veteran's right ear hearing loss was aggravated 
by or during service.  Therefore, none of the evidence 
submitted since the December 1968 rating decision relates to 
an unestablished fact necessary to substantiate the claims, 
and thus does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a). 
  
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for hearing loss in 
the right ear.  The claim is not reopened.  38 U.S.C.A.  
§ 5108.  Moreover, inasmuch as the Veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for hearing loss in the right ear is 
not reopened.  The appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


